DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.
The Examiner acknowledges that claim 4 was amended. Claims 1-3 & 5 remain withdrawn from consideration as being directed to a non-elected invention. Accordingly, only claim 4 is examined herein.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The present application is a CONTINUATION of prior App No. 11/033,920, filed January 11, 2005. That prior application has further priority to two additional prior applications based on CONTINUATION-IN-PART filings. Accordingly, each of the prior applications have been reviewed with respect to written description/support for claim 4 in order to establish an earliest effective filing date for claim 4. The subject matter related to tracking player activity away from the casino appears to have been firstly introduced in App. No. 11/033,920 (e.g. paragraph 0052).  Therefore, the earliest effective filing date for claim 4 is determined to be January 11, 2005.


Response to Arguments
Applicant's arguments filed January 8, 2021 have been fully considered but they are not persuasive. Applicant’s arguments pertain to an amendment to claim 4 modifying “game logic circuitry” to “game logic information”.  The Examiner respectfully maintains that Moser anticipates the invention as claimed, and directs Applicant’s attention to the detailed discussion added to the previous rejection, maintained herein, as set forth in bold text within the 35 U.S.C. 102 rejection below. 

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 4 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Moser (U.S. Patent Application Publication No. 2003/0232647).
Moser discloses a method for tracking and analyzing activity of a player of a casino gambling device (figure 1[gaming machine 31]) located in a casino (abstract, casino establishment) by a player tracking system (figure 1[player tracking and accounting server 30]) in information communication connection with the casino gambling device via an interface that does not allow the player tracking system to affect game logic circuitry of the casino gambling device (figure 1 and paragraphs 0027-0028, wherein the player tracking and accounting server is remotely connected to the various tracking units in the casino establishment, such as player tracking units 25 or 27 through a data collection unit 37, as such clearly the player tracking server utilizes an intermediate data collection unit to collect or gather player tracking data to be sent to the player tracking and account server, such that while server 30 is in information communication with the gaming machines, it provides no influence to the game logic information of any of the gaming machines; that is, while “game logic information” has no specificity in the claims, the Examiner interprets such to correspond to software residing in the casino gambling device that facilitates operation thereof; such that a detailed reading of Moser clearly sets forth the data collection unit 37 is merely an interface to collect player tracking information (hence, data collection unit as named) and does not allow server 30 to alter any software on casino gambling device; moreover, it is well established in the gambling arts that software residing on gambling device is highly regulated, such that software is required approved by a regulatory entity prior to being implemented for gambling use, thus server 30 of Moser being only described as a player tracking and accounting server, simply cannot affect any game logic information on the casino gambling device, regardless of any disclosure or lack thereof regarding one-way or two-way communication of the data collection unit 37 and the casino gambling device, although, a person having ordinary skill and common knowledge in the art, based on Moser as a whole, would not ascertain Moser to even possibly enable the data collection unit 37 to allow the server 30 to affect any software of the casino gambling device that facilitates game logic at the casino gambling device; accordingly, the Examiner respectfully positions that Moser anticipates the limitation as claimed), comprising: 
 receiving information that identifies the player to the player tracking system (paragraphs 0009-0046, wherein Moser is replete with disclosure that a player is identified to the player tracking system by way of a player identification device, the player identification device can be in the form of a smart card or a portal, personal data assistant; see paragraph 0031); 
electronically tracking and storing information about casino gambling device activity of the player via the information communication connection between the player tracking system and the casino gambling device (paragraphs 0009-00046, wherein Moser is replete with disclosure directed to electronic tracking and storing information about the player’s activity at gaming machines via data being collected and sent to the player tracking server; see paragraph 0027); 
electronically receiving and storing information about activity of the player that occurs in the casino and away from the casino originating from a portable, personal, communication device possessed by the player (paragraphs 0009-0046, wherein Moser is replete with disclosure directed to utilizing the same player identification devices, such as a portal, personal data assistant, to track activity in the casino and away from the casino, such that “away from the casino” is interpreted as non-gaming areas of a casino establishment, where the casino establishment is categorized as “casino” areas and “away from casino” areas in this interpretation, i.e. a player entering a restaurant would be interpreted moving as away from the casino, such that Moser discloses utilizing player tracking devices in both the gaming and non-gaming areas to track activity of the player using the portal, personal data assistance or communication device, possessed by the player); 

the player tracking system electronically communicating with the player through at least one of an output device of the casino gambling device located in the casino and the portable, personal, communication device possessed by the player in response to an analysis of the stored information (paragraph 0033, wherein Moser discloses a display on the gaming machine is capable of displaying a player’s promotional points, rewards, promotions, or the like, such that the player tracking system electronically communicates the information upon a player being identified at the gaming machine using their player identification device, be it a smart card or the personal data assistant).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723.  The examiner can normally be reached on Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MILAP SHAH/Primary Examiner, Art Unit 3715